Dawson, J.
(dissenting): I dissent from that part of this decision and judgment which is based on the construction now given to chapter 105 of the Session Laws of 1883, R. S. 38-701, 38-702.
The fathers of our republic believed that a well-regulated militia was necessary to the security of a free state and that the right of the people to keep and bear arms should never be infringed. Have we ceased to believe that doctrine? I refer to this not because it is *331a provision of the federal constitution and restricts the power of congress over this subject, but because it is a basic principle of statecraft of deep concern to all who are clothed with authority and who feel their responsibility to hand on undiminished to future generations those liberties which are our proud American heritage.
From the landing of the Pilgrims in 1620 until the last Indian menace on the Kansas frontier in 1885, the rifle over the fireplace and the shotgun behind the door were imperatively necessary utensils of every rural American household. And it was just as imperative that the members of such household, old and young, should know how to handle them. And it was almost equally true that unless a man were trained in the use of the rifle and shotgun in his boyhood he seldom learned to use them. The American Civil War was largely fought by boys. Half the Union armies were made up of lads in their teens. When those armies were disbanded, so many thousand ex-Union soldiers came to Kansas that their political views and outlook .on life and government gave form and tone to the genius of our Kansas institutions. They filled our public offices for a full generation. They constituted a majority of the legislature of 1883, when this statute was enacted, and a majority of all the legislatures of Kansas for a decade prior to and succeeding that time. Does anybody believe that while our western prairies were still sporadically subjected to Indian raids, while our pioneer homes were still shaded in gloom because of the tomahawk and scalping knife of Ogallalas, Cheyennes, Brule Sioux and other bloodthirsty savages who smeared our frontier with blood and tears as late as 1878 and 1879, a Kansas legislature would enact a law declaring it to be a crime for a father to intrust a rifle to his son of less than twenty-one years, and declaring it to be a crime for every youth less than twenty-one years of age to handle' such a weapon? Yet that is exactly what this decision means when plainly spelled out in the Kansas language for everybody to read.
Yes, and it means more than that. It means that every parent in Kansas since the enactment of this statute in 1883 who has permitted his son under twenty-one to take the family shotgun or heirloom rifle and go rabbit hunting committed a crime in so doing and repeated that crime every time he did permit it. And the boy, too, committed a crimiftal act every time he used the gun or had it in his possession. Until the recent acceleration of urban population our people have been largely country bred and reared, and it is *332conservative to say that nine out of every ten- country-reared boys have been and still are permitted to use riñes and shotguns. Yet this decision in effect says all such doings are crimes!
It is only the indisputable fact that the legislature so intended which should constrain this court, after a lapse of forty-two years, to discover such an interpretation for this statute.
I think it unnecessary to supplement these general observations with a mere lawyer’s argument that the decision is wrong, although it could readily be made. An application of the principle of ejusdem generis would make it perfectly clear what the lawmakers of 1883 were concerned with-—the vice of permitting children to handle revolvers, toy pistols using explosives, dirks, slung shots and dangerous weapons of that character, ejusdem generis. A shotgun, a rifle, a pitchfork, a hatchet, is a dangerous weapon, of. course, but neither is ejusdem generis with the sort of weapons denounced by the statute. But I -place my dissent principally on the ground that the interpretation of the statute offends against the genius of Kansas and her hitherto free institutions, contemns her heroic history, and disdains the epics of her pioneers.